           Case 5:19-cr-00195-FB Document 20 Filed 05/07/19 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

USA                                                §
                                                   §
vs.                                                § NO: SA:19-CR-00195(1)-FB
                                                   §
(1) Raul Valdez                                    §

                          ORDER GRANTING CONTINUANCE AND
                            AMENDING SCHEDULING ORDER

        The matter before the Court is Defendant's Unopposed Motion for Continuance filed May 7,

2019 [# 19]. After reviewing the motion, it is the opinion of the Court that the trial in this case

should be and is continued and makes the following amended schedule:

                 The deadline for notifying the Court of any plea agreement entered into by
        the parties in this cause is Friday, June 14, 2019. No plea agreement entered into
        after that date shall be honored by this Court without good cause shown for the delay.

               Docket call AND REARRAIGNMENT AND PLEA are reset for
        Wednesday, June 19, 2019 at 9:00 AM in Courtroom 2 on the First Floor
        of the John H. Wood, Jr. United States Courthouse, 655 East Cesar E. Chavez
        Boulevard, San Antonio, TX . (Guilty plea will be taken at docket call – no other
        order will be sent.) DO NOT ASSUME A CONTINUANCE IS GRANTED --
        YOU MUST HAVE A SIGNED ORDER BY THE COURT OR HAVE
        RECEIVED A CALL FROM THE COURTROOM DEPUTY OR COURT
        STAFF ADVISING OF SAME.

               Jury selection and trial are reset for Monday, July 01, 2019 at 09:00 AM
        Courtroom 2, on the First Floor of the John H. Wood, Jr. United States Courthouse,
        655 East Cesar E. Chavez Boulevard, San Antonio, TX . Motions to Suppress will
        be heard immediately prior to jury selection or will be carried with the trial unless
        otherwise ordered by the Court.

   The Court finds that the period between Monday, May 13, 2019 and Monday, July 01, 2019 is

a reasonable period of necessary delay to allow counsel time for preparation for trial. The

Court further finds that the interest of justice served by taking this action outweighs the best

interest of the public and the defendant in a speedy trial, and further finds that such period
            Case 5:19-cr-00195-FB Document 20 Filed 05/07/19 Page 2 of 2



shall be excluded from the time within which the defendant must be brought to trial under the

Speedy Trial Act pursuant to 18, United States Code, Section 3161(h)(7).

         AS A REMINDER TO THE ATTORNEY FOR DEFENDANT: If your client is in

custody, arrangements should be made with the U.S. Marshal Service prior to the date of jury

selection and trial to ensure your client has proper attire. In addition, whenever defendants or

witnesses have a need for the services of the court interpreter, please notify Kathy L. Hicks,

Courtroom Deputy to Judge Biery, 210/472-6550, ext. 5005, no later than five (5) days before this

court setting.

         All exhibits shall be marked with both the case and exhibit numbers by counsel prior to

trial.

         The Clerk of Court shall send a copy of this order to the United States Attorney, attorney for

defendant, United States Marshal, United States Probation Officer, and Pretrial Services Officer.

Counsel for defendant shall notify defendant of this setting and, if defendant is on bond, advise

the defendant that he/she must be present for all court settings unless excused by the Court. If

defendant is in state custody, or a writ required, the Assistant United States Attorney shall

immediately prepare and file with the Clerk’s Office the appropriate application and order.

         IT IS SO ORDERED this 7th day of May, 2019.

                                                     ______________________________
                                                     FRED BIERY
                                                     UNITED STATES DISTRICT JUDGE
